Citation Nr: 1825714	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a Notice of Disagreement (NOD) in May 2014 and a Statement of the Case (SOC) was issued in August 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in September 2014. Thus, the Veteran perfected a timely appeal of the issues.

In December 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that the Veteran has a right ear hearing loss disability, as defined by VA regulations.

2. A left ear disability was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current left ear hearing loss and service weighs against the claim.  

3.  Chronic tinnitus was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current chronic tinnitus and service weighs against the claim.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus are not met. 38 U.S.C. §§ 101 (16), (22), (23), (24), 1110 (2012); 38 C.F.R. §§ 3.6 (a), (c), (d), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).

On his August 2013 VA Form 21-526EZ, Fully Developed Claim, the Veteran indicated that he received the attached Notice to Veteran of Evidence Necessary to Substantiate a Claim for Veteran's Disability Compensation and Related Compensation Benefits. Thus, VA's duty to notify was satisfied. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including an opinion, in February 2014.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Factual Background

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. He contends that his current hearing loss and tinnitus are due to his exposure to loud noise while performing his duties as a cannon crew member in the Army.  As an initial matter, the Board notes that VA has conceded that the Veteran was exposed to military noise while in service.

Audiometric testing on examination for entrance into service in November 1976 revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
-
5
LEFT
20
15
5
-
0

The Veteran underwent Hearing Conservation testing in August 1976 which revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
10
15
LEFT
20
15
10
10
20

A November 1977 audiometric test revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

Prior to the Veteran's discharge in December 1979, the audiological examination conducted during his September 1979 physical examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
-
15
LEFT
20
15
10
-
20

The Veteran submitted a private treatment record from Altus Premier Health Clinic in August 2013. Although the report noted the Veteran's complaints of bilateral tinnitus, there was no mention of hearing loss.  The Veteran reported tinnitus for several years that had become intense over the last year. The condition was noted to be moderate to severe. The Veteran reported a low pitched sound when he woke up in the morning that grew unbearable by evening time. The Veteran reported that he was exposed to artillery fire in the Army. 

The Veteran underwent a VA audiological examination in February 2014. Upon examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
30
35
LEFT
25
20
15
35
40

The Veteran had speech discrimination scores of 100 percent in the right ear and 100 percent in the left ear.

The examiner diagnosed bilateral sensorineural hearing loss. She further indicated that she reviewed the Veteran's claims file, including his DD-214 which showed his military occupational specialty (MOS) as a cannon crewman; a 2013 private audiological examination; a 1976 Bekesy tracing showing hearing within normal limits; and the 1979 separation examination showing bilateral hearing within normal limits. 

The examiner opined that it was less likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service. As rationale, she noted that review of the records revealed hearing sensitivity within normal limits, bilaterally, at entrance and separation of military service. There was no evidence in the record that the Veteran sustained noise injuries based on audiograms. If there is a current hearing loss, there was no basis to conclude that this hearing loss was causally related to military service. The Institute of Medicine (2006) reported that based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure. The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure. Therefore, the examiner opined, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure. 

In further remarks, the examiner commented that the Veteran reported serving in the Army. He indicated that he served a total of three years and reported that he did not participate in combat activity. The Veteran reported that his duties consisted of artillery. The Veteran reported that he fired weapons with the right hand and used hearing protection. The examiner noted that the Veteran did not require a hearing conservation program. 

In regard to tinnitus, the February 2014 VA examiner noted that the Veteran reported recurrent constant bilateral tinnitus which he first noticed in 1978 following an incident in which he was thrown from a firing 105mm Howitzer. The Veteran reported a loss of hearing for two days following the incident. The examiner found that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure. As rationale she stated that there was no evidence in the record that the claimed tinnitus was causally related to noise injury because there was no evidence that hearing loss occurred during military service. She stated that the audiological examination that day revealed a hearing loss bilaterally and that it was at least as likely as not that the Veteran's tinnitus was associated with his current hearing loss as tinnitus is a common symptom associated with hearing loss. 

In his May 2014 NOD, the Veteran stated that he told the examiner that he was a field artillery man and was exposed to constant loud explosions and large vehicle noise on a day-to-day basis. He noted that he was even close enough to an explosion at one point that he lost his hearing for three days. He asserted that he was told "just get used to it and that this is what artillery is all about" by his superior officer when asked if he could seek medical treatment. 

In his September 2014 substantive appeal, he repeated his contentions regarding the injury he suffered after an explosion. He stated that he was told to just get used to the hearing loss and was not encouraged nor even allowed to seek medical attention by his superiors. He stated that he was unable to hear anything for three days following the incident and that although he was allowed to see the field medic for his injury, nothing was reported. He stated that since that time he had gradually lost hearing in both ears, in addition to constant ringing in his ears. 

In December 2017, the Veteran submitted a statement summarizing medical treatise evidence about hearing loss and tinnitus. It was noted that in September 2005, the Institute of Medicine of the National Academies released Noise and Military Service: Implications for Hearing Loss and Tinnitus. The Veteran quoted "hearing loss and tinnitus are among the most common forms of disability among military veterans." He further noted that on Medical Technology online edition, a recent article written by Dr. Jane Durch and Dr. Larry Humes, reviewed the IOM release. He noted that Dr. Durch was affiliated with the IOM and Dr. Humes chaired the IOM Committee on Noise-induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present. He noted that they stated that once exposed to hazardous noise, it is "irreversible."

As mentioned above, the Veteran testified before the Board in December 2017. The Veteran testified that he was a cannon crewman in service. He reported an incident in which he was sent up on a Howitzer to remove camouflage netting on a turret. While on the Howitzer, it was live fired while the Veteran was directly next to the barrel. He asserted that he was blown 10-15 yards by the blast. He reported that he was dazed and confused and could not hear out of either ear. The Veteran asserted that he requested to go to the hospital but was checked out by a field medic who told him that his hearing would be alright and should return in two to three days. The Veteran asserted that he lost hearing in his left ear for three days and lost right ear hearing for three days. He stated that he was told that the condition was just artillery ear and that he should get used to it.  He reported that when his hearing returned, two to three days later he could hear an electric like buzz. It is his contention that the condition has persisted since that time.  The Veteran stated that subsequently for the three years that he was in the field he was consistently exposed to artillery fire and that he believed this contributed to his current condition. The Veteran reported that he was last seen for a hearing examination in July or August 2017 at the VA Ocala Specialty Clinic in Ocala, Florida where he was provided with hearing aids. 

In December 2017, the Veteran submitted a private audiological evaluation from the North Florida Center for Otolaryngology. The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
35
35
LEFT
30
25
15
40
40

On the Maryland CNC Word List, the Veteran had word recognition scores of 100 percent in the right ear and 100 percent in the left ear. Comments noted that the Veteran reported tinnitus, which varied in intensity, as his main problem. It was noted that he had HF diagnosis by past VA testing and there was testing for fitting of hearing/tinnitus devices. It was further noted that AD hearing was within normal limits to 2000Hz with mild to profound hearing loss thereafter. AS hearing noted mild hearing loss to 500Hz rising to normal hearing essentially to 2000Hz with mild to profound hearing loss thereafter. 

Analysis

Based on the above, the Board finds that the most probative and persuasive evidence is against a finding of service connection for bilateral hearing loss and tinnitus.

At the outset, the Board notes that at the December 2017 Board hearing, the Veteran testified that he had received treatment at the VA Specialty Clinic in Ocala, Florida, including a hearing evaluation in July or August 2017. The Veteran reported that this evaluation contained a diagnosis of bilateral hearing loss. The Veteran's representative indicated that the evaluation was not of record and the Board's review of the evidence confirms that there is no such evaluation of record. Shortly after the hearing, in February 2018, the Veteran submitted additional evidence, including a current audiological evaluation from a private clinic. Although the Ocala Specialty Clinic treatment records are not associated with the claims file, the Board finds that the new evidence submitted by the Veteran is more current and contains probative evidence related to the Veteran's hearing loss claim. Additionally, neither the Veteran nor his representative has represented that the treatment records from the Ocala Specialty Clinic speak to a nexus between the Veteran's hearing loss and service. Rather, they have indicated that such records contained a diagnosis of bilateral hearing loss, which is not contested. Both the February 2014 VA examination and the February 2018 private examination contain diagnoses of bilateral hearing loss. Additionally, both contain audiometric measurements that indicate that the Veteran does not have right ear hearing loss for VA purposes, as is discussed in greater detail below. Accordingly, the Board finds that there is sufficient evidence of record to decide the Veteran's claim.  

With respect to the Veteran's right ear hearing loss, the record demonstrates that the Veteran experiences some sensorineural hearing loss in his right ear. However, the Board finds that the evidence of record does not demonstrate that the Veteran has a right ear hearing loss disability for VA purposes. The record contains no evidence of auditory thresholds of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; no evidence of auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that are 26 decibels or greater; and no speech recognition scores using the Maryland CNC Test that are less than 94 percent. As such, the Veteran fails to meet the first element of service connection with respect to his right ear, in that he has not been shown to have a current disability. Accordingly, service connection for right ear hearing loss is not warranted. 

The Veteran has been shown to have left ear hearing loss for VA purposes and a current diagnosis of tinnitus and in-service noise exposure has been conceded. Therefore, the question then becomes whether a nexus, or relationship, between the Veteran's current left ear disability with tinnitus and his conceded in-service noise exposure has been shown. 

In this regard, the Board finds the February 2014 VA opinion to be highly persuasive to the issue at hand. The February 2014 VA opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and is accompanied by sufficient explanations. The examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, she provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were not likely caused by noise exposure he had in service. Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale. The Board finds the medical opinion dispositive of the nexus question presented in this case. Additionally, there are no contrary medical opinions of record. Although the Veteran submitted a private audiological examination in February 2018, that report contained no opinion as to the etiology of the Veteran's hearing loss and tinnitus. 

The Board has also carefully considered the summary of articles submitted by the Veteran providing information about the correlation between noise exposure, military service, and hearing loss. Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional. Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts." Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998). Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran.

The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  The Veteran essentially reported that he experienced temporary hearing loss in service because he indicated that he experienced hearing loss and then his hearing returned.  Also, in the Veteran's initial reports in August 2013, he reported the onset of tinnitus only "several years" ago that had become intense over the last year.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss and chronic tinnitus manifesting years after noise exposure, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Determining the level of noise exposure necessary to cause permanent bilateral hearing loss and chronic tinnitus falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report on symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.

Finally, though sensorineural hearing loss and tinnitus are considered a chronic disease for VA purposes, bilateral sensorineural hearing loss and chronic tinnitus were not clinically shown to a compensable degree within one year following the Veteran's discharge from service. There is also no persuasive credible lay evidence that bilateral hearing loss and chronic tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service.  In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss and chronic tinnitus are properly afforded such consideration, as they are enumerated conditions in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Any relationship between the current hearing loss and tinnitus and symptoms of hearing loss and ringing in the ears experienced over the years, however, must be established by medical evidence because hearing loss and tinnitus may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  No such medical nexus is of record.  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


